Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed February 22, 2022 is acknowledged.  Claims 1-3, 8 and 13 are amended. Claim 20 is added. Now, Claims 1-20 are pending.

2.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20211204) is/are removed.

3.	Claim rejection(s) under 35 USC 103 in the previous Office Action (Paper No. 20211204) is/are removed.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Yamazaki (US 2018 0208816)
Yamazaki discloses a solvent-free curable hot-melt silicone phosphor-containing composition for encapsulating LEDs comprising a vinyl-containing hot melt silicone derived from an alkenyl functional organopolysiloxane, a Si-H functional organopolysiloxane in the presence of a catalyst; a Si-H functional organopolysiloxane; a hydrosilylation catalyst with a stoichiometrically excess of alkenyl groups with respect to Si-H groups; a Si-H functional organopolysiloxane; silica; and an adhesion imparting agent preferably containing epoxy groups and alkenyl groups for improving the adhesion of the composition. ([0002]-[0003], [0010]-[0035], [0040], [0051]-[0052], [0055] and [0120]) Yamazaki does not teach or fairly suggest the presently claimed component (A).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
March 23, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765